Citation Nr: 0316926	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-07 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for plantar fasciitis 
with minimal arthritis of the right foot, currently evaluated 
as 10 percent disabling. 
 
2.  Entitlement to an increased rating for plantar fasciitis 
of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION


The veteran served on active duty from February 1981 until 
August 1990.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied a compensable rating for bilateral 
plantar fasciitis.  During the pendency of this appeal, by VA 
Decision Review Officer's decision dated in March 2002, 
separate ratings were established for each foot affected by 
plantar fasciitis, and each was rated 10 percent disabling 
from November 20, 1998.  

This case was remanded by the Board in January 2003, and has 
been returned following further development.  


REMAND

A review of the record reflects that the veteran received 
continuing treatment at the Erie, Pennsylvania VA facility 
for various disabilities, including foot problems.  VA 
outpatient records were received from the VA Erie division 
dating to January 2001.  A notation in the "Patient Data" 
dated in February 2001 indicates that the appellant was 
scheduled for a podiatry appointment in July 2001.  The 
report of this examination, if performed, is not of record.  
Additionally, it is shown that the report of a November 1998 
neurology consultation conducted at the Pittsburgh VAMC 
pertaining to the feet is also of record.  The Board is of 
the opinion that records dating from February 2001 from the 
VA Erie division, and from the Pittsburgh VA Medical Center 
dating back to December 1998 should be requested and 
associated with the claims folder.  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
Board even where they are not actually before the 
adjudicating body.  The claims folder reveals that relevant 
evidence in support of the veteran's claim may exist or could 
be obtained from a VA facility.  See Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, this case is REMANDED for the following actions:

1.  Any and all of the veteran's VA in- 
and outpatient records dating from 
January 12, 2001, from the VA Erie 
division, and dating from December 1998 
from the Pittsburgh, Pennsylvania VA 
Medical Center should be requested and 
associated with the claims folder.  

2.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of entitlement 
to increased ratings for plantar 
fasciitis of the left and right feet.  
If the benefit sought on appeal is not 
granted, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
and afforded a reasonable opportunity 
to respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate 
consideration.  

No action is required of the appellant unless he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



